                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN


MATTHEW DONAHUE,

      Plaintiff,
                                                      CIVIL ACTION NO. 21 CV 765
v.                                                    JURY TRIAL DEMANDED

VILLAGE OF ELM GROVE,
VILLAGE MANAGER DAVID DEANGELIS,

VILLAGE OF ELM GROVE FIRE DEPARTMENT,
INTERIM FIRE CHIEF DAVID KASTENHOLZ,
DEPUTY CHIEF BRUCE RATAY,
BATTALION CHIEF BRIAN NAYLOR,

ELM GROVE POLICE AND FIRE COMMISSION,
COMMISSIONER BOB HAUGH,
COMMISSIONER DAVID MOLTER,
COMMISSIONER ALLAN KASPRZAK, and
COMMISSIONER GUS MOULAS,

      Defendants.


                                     COMPLAINT


      NOW COME the Plaintiff, Matthew Donahue (“Donahue”), by and through his

attorneys, McDonald & Kloth, LLC, and as and for his Complaint against the

Defendants, Village of Elm Grove (the “Village”), Village Manager David DeAngelis

(“DeAngelis”), Village of Elm Grove Fire Department (the “Fire Department”), Interim

Fire Chief David Kastenholz (“Kastenholz”), Deputy Chief Bruce Ratay (“Ratay”),

Battalion Chief Brian Naylor (“Naylor”), Elm Grove Police and Fire Commission (the

“Commission”), Commissioner David Molter (“Molter”), Commissioner Allan Kasprzak

(“Kasprzak”), and Commissioner Gus Moulas (“Moulas”) allege as follows:


                                           1

         Case 2:21-cv-00765-PP Filed 06/21/21 Page 1 of 16 Document 1
                                   NATURE OF ACTION

       1.      This action arises under 42 U.S.C. § 1983 and the First Amendment to the

United States Constitution, Wisconsin Statute § 230.90, and the common law of the

State of Wisconsin. Plaintiff asserts that Defendants subjected him to disciplinary action

and termination in retaliation for exercising his constitutional right to the freedom of

speech. Plaintiff further asserts that Defendants engaged in abuse of process and

malicious prosecution. Plaintiff seeks reinstatement, lost pay, lost benefits,

consequential damages, compensatory damages, punitive damages, litigation costs,

and attorney’s fees.

                                         PARTIES

       2.      Plaintiff Matthew Donahue is an adult resident of the State of Washington

with a residence located at 14160 Ridgewood Road, Brookfield, Wisconsin 53005.

       3.      Defendant Village of Elm Grove is a municipal corporation organized

under the laws of the State of Wisconsin with a principal place of business located at

13600 Juneau Blvd., Elm Grove, Wisconsin 53122.

       4.      Defendant David DeAngelis is and was at all times material to this cause

of action an adult resident of the State of Wisconsin and the Village Manager for the

Village of Elm Grove.

       5.      Defendant Village of Elm Grove Fire Department is a volunteer fire

department organized under the laws of the State of Wisconsin with a principal place of

business located at 13600 Juneau Blvd., Elm Grove, Wisconsin 53122.




                                              2

            Case 2:21-cv-00765-PP Filed 06/21/21 Page 2 of 16 Document 1
      6.      Defendant Interim Fire Chief David Kastenholz is and was at all times

material to this cause of action an adult resident of the State of Wisconsin and an

employee of the Village of Elm Grove Fire Department.

      7.      Defendant Deputy Chief Bruce Ratay is and was at all times material to

this cause of action an adult resident of the State of Wisconsin and an employee of the

Village of Elm Grove Fire Department.

      8.      Defendant Battalion Chief Brian Naylor is and was at all times material to

this cause of action an adult resident of the State of Wisconsin and an employee of the

Village of Elm Grove Fire Department.

      9.      Defendant Elm Grove Police & Fire Commission is a board of

commissioners organized under the laws of the State of Wisconsin with a principal

place of business located at 13600 Juneau Blvd., Elm Grove, Wisconsin 53122.

      10.     Commissioner Bob Haugh is and was at all times material to this cause of

action an adult resident of the State of Wisconsin and a commissioner on the Elm Grove

Police and Fire Commission.

      11.     Commissioner David Molter is and was at all times material to this cause

of action an adult resident of the State of Wisconsin and a commissioner on the Elm

Grove Police and Fire Commission.

      12.     Commissioner Allan Kasprzak is and was at all times material to this

cause of action an adult resident of the State of Wisconsin and a commissioner on the

Elm Grove Police and Fire Commission.




                                            3

           Case 2:21-cv-00765-PP Filed 06/21/21 Page 3 of 16 Document 1
       13.    Commissioner Gus Moulas is and was at all times material to this cause of

action an adult resident of the State of Wisconsin and a commissioner on the Elm Grove

Police and Fire Commission.

                                JURISDICTION AND VENUE

       14.    This court has subject matter jurisdiction under 28 U.S.C. § 1331 as to

Donahue’s First Amendment Retaliation claim because this claim arises under the

Constitution of the United States.

       15.    This court has supplemental jurisdiction over all other claims pursuant to

28 U.S.C. § 1367 because all other claims arise in and are so related that they form part

of the same case or controversy as the aforementioned claims.

       16.    The Eastern District of Wisconsin has personal jurisdiction over

Defendants because Defendants’ principal places of business are located within the

District and Defendants perform substantial business within the District.

       17.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

all events giving rise to this action occurred within this District.

                                 FACTUAL ALLEGATIONS

       18.    Donahue was employed as a Volunteer Firefighter by the Village of Elm

Grove Fire Department from March 4, 2014 through August 31, 2020.

       19.    On March 6, 2019, one Elm Grove Police Department (“EGPD”) officer

and one Brookfield police officer arrived at Donahue’s residence to question him about

a complaint EGPD had received from Father Peter Berger (“Berger”) of St. Mary’s

Church.




                                               4

          Case 2:21-cv-00765-PP Filed 06/21/21 Page 4 of 16 Document 1
       20.    Donahue was a member of St. Mary’s Church and recently had been

married at the Church by Berger. Donahue and Berger had exchanged email

correspondence prior to and on March 6, 2019 regarding a personal issue between the

Church and Donahue. Berger contacted EGPD following the email exchange which

resulted in the EGPD and Brookfield officers visiting Donahue on March 6, 2019.

       21.    EGPD Officer Jamie Hawkins (“Officer Hawkins”) led the discussion at

Donahue’s home on March 6, 2019.

       22.    Officer Hawkins was rude, unprofessional, and did not explain why he was

questioning Donahue. Officer Hawkins also lied to Donahue and made unsupported

accusations against Donahue.

       23.    Despite Officer Hawkins’s unprofessional conduct, Donahue answered the

officer’s questions.

       24.    Officer Hawkins asked Donahue to have no contact with the Church, and

Donahue asked Officer Hawkins to convey the same no-contact order to the Church.

Although Officer Hawkins indicated that he would issue the same no-contact order to

the Church, Donahue later learned that this never occurred.

       25.    Donahue was not issued a citation or charged with any wrongdoing in

connection with this meeting.

       26.    After the officers left Donahue’s home, Donahue noticed that he had

missed one or more calls from EGPD Officer Jason Hennan (“Officer Hennan”).

       27.    Donahue returned Officer Hennan’s call to lodge an internal complaint

against Officer Hawkins but the call went unanswered.




                                           5

          Case 2:21-cv-00765-PP Filed 06/21/21 Page 5 of 16 Document 1
       28.        Donahue connected with Officer Hennan the following day, March 7, 2019,

and was able to discuss the March 6, 2019 issue with Officer Hennan. Donahue

expressed his frustrations and concerns with the manner in which Officer Hawkins had

conducted himself the previous day.

       29.        Officer Hennan asked Donahue how Donahue would like to “resolve” the

situation to which Donahue indicated that an apology would suffice.

       30.        Officer Hennan became upset and said “that’s not how this conversation is

going to go” or words to that effect.

       31.        Officer Hennan stated that he was “just going to cite [Donahue]” or words

to that effect.

       32.        Donahue indicated that Officer Hennan could leave the citation in his fire

locker to which Officer Hennan responded that he would “grab” Donahue from a fire

meeting to issue the citation.

       33.        Chief James Gage of the EGPD later told Donahue that Donahue would

be arrested for the citation.

       34.        Officer Preston Noble (“Officer Noble”) later delivered the citation to

Donahue. The citation was dated March 5, 2019, signed by Officer R. Unger.

       35.        On March 26, 2019, Donahue and his wife went to the EGPD to file a

formal complaint against Berger and the Church because the Church continued to

withdraw money from Donahue’s personal bank account without authorization and was

in violation of the no-contact order that Officer Hawkins allegedly had issued to the

Church.




                                                 6

          Case 2:21-cv-00765-PP Filed 06/21/21 Page 6 of 16 Document 1
      36.    Officer Preston Noble indicated that he would take the complaint but

refused to allow Donahue’s wife, a co-complainant and witness to the matter

complained of, to meet with Donahue and Officer Noble to make the complaint.

      37.    Donahue asked if there was a law against two people making a complaint

to which Officer Noble said “yes.”

      38.    Donahue indicated that he wanted to make it clear that he wanted his wife

to join him in making the complaint. Officer Noble replied, “noted,” and proceeded to

take Donahue into another room while making Donahue’s wife sit in the foyer.

      39.    Donahue later contacted the EGPD to inquire as to the status of the

complaint against Berger and spoke with Chief Gage. Chief Gage refused to question

Berger about Donahue’s complaint and refused to tell the Church to cease deducting

money from Donahue’s personal bank account without authorization.

      40.    Donahue later learned that Chief Gage directed the investigator assigned

to Donahue’s complaint to not investigate the complaint.

      41.    Donahue was blindsided and shocked by the EGPD’s unethical,

unprofessional, and unlawful conduct and decided to file a formal Statement of Charges

with the Commission against the officers to bring attention to the glaring problem.

      42.    Donahue’s Statement of Charges set forth in detail the legal, professional,

regulatory, and ethical issues exhibited by Chief Gage and Officers Hawkins, Hennen,

and Noble.

      43.    The Statement of Charges included the officers’ inappropriate conduct

described in paragraphs 19 – 40, above.




                                            7

         Case 2:21-cv-00765-PP Filed 06/21/21 Page 7 of 16 Document 1
       44.     The Commission sent Donahue a letter on Village letterhead confirming its

receipt of the Statement of Charges. The Commission took no action in response to the

charges and told Donahue that the Commission could not investigate the matter. The

Commission directed Donahue to file the charges with the Village Board of Trustees if

he wanted an investigation of the charges.

       45.     In accordance with the Commission’s direction, Donahue filed the same

complaints with the Village of Elm Grove Board of Trustees (the “Board”), on January

16, 2020.

       46.     Village Manager DeAngelis issued a memo dated January 20, 2020 to the

Board advising the Board of Donahue’s complaint. DeAngelis memo confirmed that the

complaint fell within the auspices of the Chief of Police and DeAngelis, the Chief’s direct

administrative superior.

       47.     DeAngelis’s memo advised against investigating Donahue’s complaints,

made several false accusations against Donahue, and misrepresented facts concerning

Donahue’s underlying complaints.

       48.     DeAngelis’s memo concluded with an instruction to the Fire Department to

open an investigation into Donahue.

       49.     On February 21, 2020, William Selzer (“Selzer”), Fire Chief for the Elm

Grove Fire Department, placed Donahue on paid administrative leave pending the Fire

Department’s investigation “involving [Donahue’s] conduct relating to several matters

including disturbances you have been involved in and your interactions involving your

fellow Village public safety professionals.”




                                               8

            Case 2:21-cv-00765-PP Filed 06/21/21 Page 8 of 16 Document 1
       50.    Selzer “ordered [Donahue] not to enter the Fire Department premises or

any non-public areas of the Village without permission from [Selzer] or Village Manager

Dave De Angelis…[and] ordered to not engage in attending any trainings, meetings, or

calls without permission from [Selzer].”

       51.    Selzer and Donahue exchanged several email communications to

schedule a time for the Fire Department to obtain information from Donahue for the

Department’s investigation. The primary scheduling problem was that the COVID-19

Pandemic had just surfaced in the United States and a Safer at Home Order was

instituted in Wisconsin.

       52.    Donahue requested to provide information by email or other remote

means because of the global pandemic and the fact that he, his wife, and young child

fell into several very high-risk categories. Donahue also requested documentation from

the Fire Department to assist in the investigation including, but not limited to, “all

complaints against members of the fire department during your tenure as chief and your

report on them.”

       53.    Despite Donahue’s request to conduct the interview remotely for safety

concerns, Selzer continued to demand an in-person interview under threat of

disciplinary action and termination.

       54.    On May 17, 2020, for the first time since opening an investigation into

Donahue, the Fire Department confirmed that the “focus” of the investigation was on the

“charges and complaints [Donahue] filed against members of the Police Department.”

       55.    Selzer’s May 17th email also informed Donahue that instead of the

interview being conducted by a single Department employee (which was the customary



                                              9

          Case 2:21-cv-00765-PP Filed 06/21/21 Page 9 of 16 Document 1
procedure), Donahue’s in-person interview would be conducted by Selzer, Assistant

Chief Kastenholz, Deputy Chief Ratay, and Battalion Chief Naylor. Selzer also notified

Donahue that he had requested “Village Attorney Kyle Gulya” to attend the interview

and that the interview would be videotaped.

       56.      Donahue responded to Selzer agreeing to answer questions by email,

agreeing to answer questions by telephone, and agreeing to a mediation to further flesh

out any questions the Fire Department had regarding his complaints against the

officers.

       57.      Donahue further confirmed that if the Department refused those options,

he would appeal the Department having placed him on administrative leave and

subjecting him to restrictions. Donahue explained, “In that case, no interview is required

and per Fire Commission Rules and Regulations you must either file charges, in a

timely manner, or release me from the leave and any other restrictions you have placed

on me.”

       58.      Selzer responded by email denying all of Donahue’s proposed means of

conducting the interview. Selzer again demanded an in-person interview conducted by

all the chiefs (rather than by one chief, as was the normal procedure).

       59.      Donahue responded on the same day indicating that he had filed his

appeal of the Department’s decision to place him on administrative leave.

       60.      Donahue’s appeal was rejected.

       61.      Donahue sent an email to Chief Kastenholz the following day indicating

that he’s still available to conduct the interview and still waiting for the Department to

produce information to assist with the investigation.



                                             10

            Case 2:21-cv-00765-PP Filed 06/21/21 Page 10 of 16 Document 1
       62.    On June 26, 2020, the Fire Department filed its Statement of Charges

against Donahue with the Commission. The Fire Department had not interviewed

Donahue prior to filing charges.

       63.    Donahue communicated to the Commission that he had experienced

“inappropriate and unprofessional actions” by the law firms representing the Village and

Commission. Donahue also requested a telephonic hearing to discuss administrative

matters. Donahue’s request was denied.

       64.    The Commission proceeded with the Hearing on the Village’s Statement

of Charges against Donahue on August 14, 2020. Donahue was not present for the

hearing because he had not received notice of the hearing.

       65.    The Commission issued a Decision and Order on the Disciplinary Charges

against Donahue on or about August 26, 2020. The Commission determined there was

“just cause” to terminate Donahue’s employment with the Fire Department under Wis.

Stat. § 62.13(5)(e) and (em).

       66.    The Fire Department sent Donahue a letter dated August 26, 2020

advising him that the Commission had conducted a hearing on the disciplinary charges

brought against him on August 14, 2020 and terminated his employment as of August

14, 2020.

       67.    Donahue appealed the Commission’s decision to the State of Wisconsin

Circuit Court, Waukesha County, on September 4, 2020, Circuit Court Case No.

2020CV001258. Donahue’s appeal involved Wisconsin Statute § 62.13(5)(j). The Court

later amended the case to include a petition for review by certiorari.




                                            11

         Case 2:21-cv-00765-PP Filed 06/21/21 Page 11 of 16 Document 1
       68.    Donahue served the Defendants with a Notice of Claim pursuant to Wis.

Stat. §§ 893.80 and 893.82 on December 10, 2020.

       69.    Donahue received a notice of denial of claim from the Defendants, dated

February 22, 2021.

                                     LEGAL CLAIMS

                                         COUNT I

                          FIRST AMENDMENT RETALIATION

       70.    Donahue incorporates paragraphs 1 through 69 as if fully set forth herein.

       71.    Donahue’s complaints against the EGPD Officers regarding their unethical,

unprofessional, and unlawful conduct in the performance of their official police duties were

expressions of public interest and concern, and thus protected by the First Amendment

to the Constitution of the United States of America.

       72.    The actions of the Village, DeAngelis, Fire Department, Interim Chief

Kastenholz, Deputy Chief Ratay, Battalion Chief Naylor, the Commission, Commissioner

Haugh, Commissioner Molter, Commissioner Kasprzak, and Commissioner Moulas were

designed to punish and/or retaliate against Donahue for having expressed his complaints,

opinions, and concerns in violation of the First Amendment.

       73.    The actions of the Defendants had the effect of chilling the rights of free

speech belonging to employees such as Donahue.

       74.    If not checked, the Defendants’ conduct would serve to prevent and

preclude others from questioning and/or complaining about misconduct by police officers.

       75.    Donahue has incurred substantial damages as a direct result of the

Defendants’ unlawful conduct.



                                            12

         Case 2:21-cv-00765-PP Filed 06/21/21 Page 12 of 16 Document 1
                                        COUNT II

                    VIOLATION OF WISCONSIN STATUTE § 230.90

       76.    Donahue incorporates paragraphs 1 through 69 as if fully set forth herein.

       77.    Donahue complained to the Village, Commission, and Fire Department

about mismanagement or abuse of authority by the EGPD officers.

       78.    The Village, Commission, and Fire Department disciplined and terminated

Donahue because he exercised his rights under the First Amendment to the Constitution

of the United States and/or Article I, Section 3 of the Wisconsin Constitution.

       79.    Donahue has incurred substantial damages as a result of the Defendants’

violation of Wis. Stat. § 230.90.

                                        COUNT III

                                    ABUSE OF PROCESS

       80.    Donahue incorporates paragraphs 1 through 69 as if fully set forth herein.

       81.    The Village used legal process against Donahue to obtain a collateral

advantage associated with Donahue’s complaints against the EGPD Officers.

       82.    The citation issued by the EGPD was made in retaliation for Donahue’s

complaints against the EGPD Officers and was intended to stop Donahue from pursuing

his complaints against the Officers.

       83.    When Donahue did not stop pursuing his complaints against the EGPD

Officers, the Village instructed the Fire Department to investigate Donahue. This directive

was made with the intent to make Donahue stop pursuing his complaints against the

EGPD Officers.




                                            13

         Case 2:21-cv-00765-PP Filed 06/21/21 Page 13 of 16 Document 1
       84.    When Donahue still did not stop pursuing his complaints against the EGPD

Officers, the Village escalated the matter to terminating Donahue’s employment.

       85.    Had Donahue not complained about the EGPD Officers’ misconduct, he

would not have been issued a citation.

       86.    Had Donahue not pursued his complaints about the EGPD Officers’

misconduct, the Village would not have opened an investigation into Donahue.

       87.    Had Donahue not continued to pursue his complaints against the EGPD

Officers, the Village would not have terminated Donahue’s employment.

       88.    Defendants used the legal process to stop Donahue’s complaints.

       89.    Defendants used valid legal process against Donahue to accomplish a

purpose for which the process is not designed.

       90.    Donahue has incurred substantial damages as a result of the Defendants

abusing civil and criminal processes.

                                         COUNT IV

                               MALICIOUS PROSECUTION

       91.    Donahue incorporates paragraphs 1 through 69 as if fully set forth herein.

       92.    The Village instituted legal action against Donahue in the form of the

disorderly conduct citation.

       93.    The Village instituted legal action against Mr. Donahue to secure the

termination of his employment.

       94.    The Village was successful in levying the disorderly conduct citation

against Donahue and securing Donahue’s termination from the Fire Department.




                                            14

         Case 2:21-cv-00765-PP Filed 06/21/21 Page 14 of 16 Document 1
      95.      The Village carried out its actions with malice in an effort to protect the

dishonest, unethical, and possibly unlawful conduct of the EGPD Officers.

      96.      There were no grounds for the Village to institute the citation or termination

proceedings.

      97.      Donahue has suffered financially, emotionally, and physically as a

proximate cause of the Village’s conduct.

                                  PRAYER FOR RELIEF

   A. Order Village of Elm Grove Fire Department to reinstate Donahue with full seniority

      and benefits.

   B. Order Defendants to pay Donahue appropriate back pay, lost benefits, and out of

      pocket costs.

   C. Order Defendants to pay Donahue compensatory damages.

   D. Order Defendants to pay Donahue punitive damages.

   E. Order Defendants to pay Donahue’s attorney’s fees and costs.

   F. Order such other relief deemed just and equitable by the Court.

      PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY.

      Dated this 21st day of June, 2021.

                                           MCDONALD & KLOTH, LLC
                                           Attorneys for Plaintiff


                                    By:    s/Shannon D. McDonald
                                           Shannon D. McDonald
                                           WI Bar No. 1036954




                                             15

        Case 2:21-cv-00765-PP Filed 06/21/21 Page 15 of 16 Document 1
MCDONALD & KLOTH, LLC
N96W18221 County Line Rd. #200
Menomonee Falls, WI 53051
262-252-9122 (Office)
262-252-9123 (Direct)
414-395-8773 (Fax)
sdm@themklaw.com




                                    16

       Case 2:21-cv-00765-PP Filed 06/21/21 Page 16 of 16 Document 1
